DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Response to Arguments
Applicant’s arguments and amendments, see pgs. 12-13, with respect to the Rejection under 35 U.S.C. § 112(d) of claim 8 has been fully considered and is persuasive. The rejection of claim 8 has been withdrawn. 
Applicant’s arguments and amendments, see pgs. 13-14, with respect to the Rejection under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claims 19-20 has been withdrawn.
Applicant’s arguments, see pgs. 14-17, with respect to the Rejection under 35 U.S.C. § 103 based on BLAIVAS and POLAND have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. For the purposes of examination, the claim language reciting toggling, by the computing device, between obtaining and displaying ultrasound images associated with the first aiming mode plane, scanning mode, or imaging mode and obtaining and displaying ultrasound images associated with the at least on additional aiming mode plane, scanning mode, or imaging mode using the ultrasound probe is interpreted as the toggling occurring between (1) a combined obtaining and imaging of ultrasound images associated with the first mode and (2) a combined obtaining and imaging of ultrasound images associated with at least one additional mode. In other words, the toggling (i.e., switching) occurs between ultrasound images related to the first and additional modes, and not between the obtaining and imaging. 
Further, examiner will attempt to clarify the position taken regarding the suitability of Blaivas and Poland for teaching the elements of claim 1. First, the broadest reasonable interpretation of ‘toggling’ includes pushing/clicking a button to move from one state to another. In other words, prior to pushing button 182, for example, the transducer is positioned in any possible orientation relative to the needle, whereupon pushing button 182 orients the transducer “substantially perpendicular to the needle” ([0052]). Let us assume for this example that prior to pushing button 182, the transducer is oriented parallel to the needle. Since “[t]he embodiments include an ultrasound transceiver that is pivotally attached to a needle injector and operated to place a sterilizable needle or needle/cannula unit within a specifically targeted blood vessel made visible in a real-time monitor image by ultrasound insonification” ([0030]), the monitor 22 displays “real-time B-mode images of the anatomy to be cannulated” ([0031]). Upon pushing butting 182, the device toggles from obtaining and displaying ultrasound image data from this parallel position relative to the needle to a position where the transducer is perpendicular to the needle, and will update the monitor 22 to display the ultrasound images obtained  in the new position. Therefore, pushing button 182 has switched, and therefore toggled, between two 
Further, since the claim language is written in the alternative form, “toggling…by activating a single toggle switch or a single toggle selection object, or automatically toggling at a particular interval or rate,” the rejection only requires teaching one of the two elements. In other words, the evidence as described in the preceding paragraph teaches “toggling…by activating a single toggle switch or single toggle selection object.” 
Upon review of applicant’s remarks and the Interview Summary, examiner suggests the applicant further limit the toggling. Applicant may modify the language of the claims, assuming there is support from the specification, to read “toggling, by the computing device, back and forth between obtaining and display…by activating a single toggle switch or single toggle selection object, or automatically toggling at a particular interval or rate.” Without such a distinction, there is no limitation on the number of times toggling occurs, such that pushing button 182 only once, for instance, to toggle from one state to another, is sufficient to read on the claims. However, by providing toggling between the two states in both directions (e.g., (1) state A to state B, (2) state B back to state A etc.) then the button 182, for example, of Blaivas would not teach such claim language.  
To address applicant’s remark that “a user of the transducer is not able to toggle between the two positions of the transducer because the user has to click and hold either button 182 or 184 to keep the transducer in a particular position to engage the aiming mode and then press button 186 to orientate the transducer into rotation mode to obtain a 3D scan” (Remarks, pg. 16) is not relevant to the claim language at hand. Examiner acknowledges that “clicking and holding either button 182 or 184” ([0052]) cause the transducer to rotate to obtain a 3D scan, however clicking of button 182…or 184” to orientate the transducer perpendicular or parallel to the needle, respectively ([0052]). In other words, while a 3D scan is obtained while the controller is in rotation mode as a result of clicking and hold either button 182 or 184, this has no bearing on the functions performed by simply clicking either button 182 or 184. As stated above by paragraphs [0030] and [0031], images are obtained and displayed on the monitor 22 in real-time, 3D scans of the transducer in each position as a result of clicking the buttons are nonetheless obtained and displayed. Additionally, the terms used by Blaivas for the different modes (e.g., “Procedure Mode”, “Aiming Mode”, etc.) are not used the same way as those of the claim language (aiming mode, scanning mode, or imaging mode). Because the functions as described by Blaivas read on the functions as claimed, the exact terminology/naming need not be identical. 
Finally, with regard to relying on Poland for “automatically toggling at a particular interval or rate”, examiner notes that Blaivas formed the reference necessary to describe the “toggling” function, while Poland is provided for automatically obtaining images at different imaging positions. In other words, “toggling” as per the claim language refers to switching between obtaining and displaying ultrasound images in different states (e.g., at different aiming mode planes). Poland teaches various automatic adjust parameters in paragraph [0020], such as “rotation angle adjustment factor of rotation.” This would result in acquiring a series of images “sequentially at a slow rate that can be selected” ([0018]) at different transducer positions. By modifying the control unit of Blaivas with the acquisition rate setting of Poland, the toggling of Blaivas between obtaining and displaying ultrasound images at different positions is automated. 
Further, as stated above, since the “toggling” is not limited by frequency, direction (i.e., back and forth), or degree (e.g. state A to state B to state C etc.), setting a rate to obtain and to enable controlled switching between modes without requiring frequent manual input from a user, such as for inspection of a large target area or organ” represents applying a known technique for improving multi-plane ultrasound image acquisition and display at different transducer positions by automation/computer control (KSR (D). See MPEP 2141 III).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 10, 12-13, 18-20, and 208 is rejected under 35 U.S.C. 103 as being unpatentable over Blaivas et al. (US 2011/0166451) in view of Poland (US 2007/0088213). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.
Regarding claims 1, 10, and 19, Blaivas teaches selecting, by the computing device, an aiming mode for an ultrasound probe (“click-based ultrasound transducer control 114” corresponding to the computing device and “procedure mode 180” corresponding to aiming mode in [0052] and depicted Fig. 8), selecting, by the computing device, a first aiming mode plane, scanning mode, or imaging mode and selecting, by the computing device, at least one additional aiming mode plane, scanning mode, or imaging mode for the ultrasound probe: “In first aiming mode plane and at least one additional aiming mode plane.  Blaivas further teaches toggling, by the computing device, between obtaining and displaying, on a display device, ultrasound images associated with the first aiming mode plane, scanning mode, or imaging mode and obtaining and displaying, on the display device, ultrasound images associated with the at least one additional aiming mode plane, scanning mode, or imaging mode using the ultrasound probe. The broadest reasonable interpretation of toggling includes switching between two or more states. Thus, by clicking either button 182 or 184 to orient the transducer 128 substantially perpendicular to the previous transducer position, the buttons 182 or 184 act to switch (i.e., toggle) between the first aiming mode plane and at least one additional aiming mode plane (e.g., perpendicular and parallel to the needle 20, and thus perpendicular planes relative to each other). Further, the ultrasound images are obtained in each of the described aiming mode planes, wherein “Fig. 9 schematically depicts a 2D transverse or lateral cross-sectional sonogram that courses substantially perpendicular to the long axis of the vein” ([0053]) and “Fig. 10 schematically depicts a 2D longitudinal cross-sectional sonogram that courses substantially parallel to the long axis of the blood vessel BV” ([0054]).  Toggling between these lateral and longitudinal positions for obtaining and displaying their respective ultrasound images also correspond to sonograms 29 and 26 for display on screen 24 of monitor 22 in Fig. 1, respectively. Blaivas further discloses wherein the toggling is performed by activating a single toggle switch or a single toggle selection object. The broadest reasonable interpretation of activating a toggle switch includes clicking or pushing a button or 
Blaivas further teaches receiving, by the computing device, a selection of a three-dimensional (3D) scan mode, performing a 3D scan using the ultrasound probe, in response to receiving the selection of the 3D scan mode and displaying one or more ultrasound images generated using the performed 3D scan, or a measurement value generated based on the performed 3D scan, on the display device (clicking of either button 182 or 184 as previously conveyed and the “ultrasound transducer 28...configured to obtain 2D and 3D images” [0038] that is “made visible in a real-time monitor image by ultrasound insonification” [0030]). 
With respect to the controller unit configured to communicate with the ultrasound probe in claim 10, Blaivas teaches the “ultrasound transducer control 114 configurable for the blood access devices depicted in Figs. 1, 3, 4, 6, and 18-26” in [0052] as above for the computing device of method claim 1.
Regarding a memory storing instructions and a processor configured to execute the instructions of claim 19, a memory for storing instruction that a processor executes is inherent to the “transducer control 114” of Blaivas in order to perform the claimed functions.  
However, Blaivas does not teach wherein the toggling is performed by automatically toggling at a particular interval or rate as pertains to claims 1, 10, and 19. Poland, which teaches an analogous ultrasound imaging system and method relative to the instant application to enable automatic adjustment of beamforming parameters, discloses that “a series of images may be acquired sequentially at a slow rate that can be selected to be slow enough for the series of 
Claims 3 and 12, concerning the ultrasound probe including an array of ultrasound transducers and a motor to move the array of ultrasound transducer into different ultrasound imaging planes, are further anticipated by Blaivas. In one embodiment “the ultrasound transducer 28 may be comprised of a 128 element linear array transducer configured to emit and receive ultrasound” which “may be rotated to get a complete ultrasound image of the puncture site” ([0038]), which necessarily produces different imaging planes. Further, the buttons 182, 184, and 186 of procedure mode 180 necessitate the inclusion of a motor or actuator for moving the ultrasound transducer 28 in a manner as described by the functions of the buttons. 
Regarding claims 4 and 13, toggling between two orthogonal ultrasound imaging planes is further taught by Blaivas as described in [0052] for claim 1 above and further in depictions of 
With regard to claim 8 the modification of Blaivas teaches the method of claim 1, wherein toggling…includes automatically toggling, at the particular rate, between a first image, associated with the first aiming mode plane, scanning mode, or imaging mode, and at least one other image, associated with at least one other aiming mode plane, scanning mode, or imaging mode as previously disclosed in claim 1.   
With regard to claims 9 and 18, Blaivas further teaches controlling an array of ultrasound transducers to generate ultrasound images in different ultrasound imaging planes via the “linear array transducer” ([0038]) which is controlled by the ultrasonic transducer control 114 depicted by Fig. 8 to orient the ultrasound transducer in different imaging planes and described for claim 1 in [0052]. 
Claim 20, regarding the ultrasound images including at least one of B-mode, Doppler, P-mode, segmentation map mode, harmonic mode, or M-mode ultrasound images, is further taught by Blaivas by the use of “B-mode” and “Doppler based ultrasound” in at least [0038].


Claims 2, 5, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blaivas and Poland as applied to parent claims 1 (parent of claims 2 and 5) and 10 (parent of claims 11, 14, and 17), and further in view of Chalana et al. (US 2006/0235301). 
With respect to claims 2 and 11, Blaivas teaches all the elements of the method/system of claims 1/10 as well as an inherent first and second motor to move a transducer into different ultrasound imaging planes and along a sector of a particular ultrasound imaging plane in Fig. 1: “Fig. 1 schematically depicts a blood vessel access device 10 that images blood vessels utilizing B-mode based single scan planes 30 and rotationally-configured scan plane array 32 derived a single element ultrasound transducer. 
Chalana, which discloses an analogous 3D ultrasound instrument and method, teaches “a transceiver 10” wherein “a single element transducer” is housed ([0079]). Chalana further discloses “a first motor” that “tilts the transducer” ([0091]) and “a second motor” that “rotates the transducer” ([0092]), similarly to the movement of the transducer in Blaivas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the transducer of Blaivas with the single element transducer of Chalana, as single element transducers are commonly used in the field of ultrasound and would not hinder the functioning of the apparatus disclosed by Blaivas. 
Regarding claims 5, 14, and 17, Blaivas teaches the methods and systems of claims 1/10, but does not directly disclose sequentially rotating between at least three different ultrasound imaging planes (claims 5 and 14), nor controlling a motor to move the single element ultrasound transducer between different ultrasound imaging planes (claim 17). Instead, Chalana teaches the single element ultrasound transducer as described in [0079] for claims 2 and 11 above, as well as sequentially rotating the ultrasound transducer between imaging planes in [0092] by “rotating the transducer between 3.75° or 7.5° to gather the next 120° sector image…repeated until the transducer is rotated through 180°”. The rotation of Chalana would result in a minimum of 24 different ultrasound planes.  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the controlled rotation of the ultrasound transducer of the 240 data set with 24 planes rotationally assembled” [0092].  

Claims 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blaivas and Poland as applied to parent claims 1 and 10, respectively, and further in view of Kim et al. (US 2009/0030326).
With respect to claims 6 and 15, the modification of Blaivas teaches all the elements of the method/system of claims 1/10, but does not disclose displaying at least two ultrasound images simultaneously on a display associated with the computing device. 
Kim teaches an analogous ultrasonic diagnosis apparatus and method for use in a preliminary scan mode to accurately detect the target location for operating in a scan mode for measuring the amount of urine in the bladder. Kim discloses displaying at least two ultrasound images simultaneously on a display in [0036] where “when the preliminary scan mode is selected, respective two-dimensional images for three planes are acquired, and are displayed on a single screen.” It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the display of the modification of Blaivas with the capability of the display of Kim to allow a user to visualize multiple planes at once to help in determining the optimal position for 3D scanning. 
Similarly for claims 7 and 16, Blaivas teaches the elements of the method/system of claims 1/10, but does not disclose displaying a first image associated with the first aiming mode plane, scanning mode, or imaging mode, followed by detecting activation of the single toggle switch or the single toggle selection object, and switching to displaying another image associated with another aiming mode plane, scanning mode, or imaging mode. Instead, Kim discloses “a display unit for outputting specific image signals… and controlling the overall operation of the apparatus;…a drive control unit for controlling the operation of the first and second stepping motors in response to drive control signals provided from the central control unit; and a switch unit for selecting operation modes; wherein, when a first operational mode is selected by the switch unit, the central control unit receives pieces of ultrasonic information of n scan lines for a single plane at a current location from the transducer, acquires an image from the pieces of received ultrasonic information, and outputs the acquired image to the display unit, and when a second operational mode is selected by the switch unit, the central control unit receives pieces of ultrasonic information of n scan lines for each of m planes from the transducer, and calculates the amount of urine in the urinary bladder using the pieces of received ultrasonic information” ([0014]). While it does not directly state displaying another image after the selection of the second operational mode, it is assumed that the display is capable of switching and outputting the ultrasonic image for the second operational mode since the same “pieces of ultrasonic information of n scan lines” are the same across the first and second operational mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have further modified the display of Blaivas with the capability of the display of Kim to provide the user with substantially real-time updates between operation modes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johansen et al. (WO 2007/032682) teaches an ultrasound imaging probe for real time 3D ultrasound imaging using an ultrasound transducer array rotatable by a motor. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793